PETROPLUS, JUDGE:
The Claimant. William Bryant, sustained damages on March 23, 1970, to his mobile home, automobile, and lawn as a result of the propulsion of debris and rocks through the blasting activities of the Respondent, West Virginia Department of Highways, in Wyoming County, West Virginia. The Respondent’s employees were cleaning out a ditch line in front of the Claimant’s property on West Virginia Trunk Line 16, Indian Creek, and failed to take reasonable precautions to protect the Claimant’s mobile home and automobile which were in the vicinity of the blasting. The resulting damage in the amount of $400.00, itemized in the stipulation of counsel and declared to be fair and equitable, was a foreseeable consequence of this negligent conduct and a violation of Claimant’s property rights. All the material facts having been stipulated by counsel for the respective parties, the Court is of the opinion to award the Claimant the sum of $400.00.
Claim allowed in the sum of $400.00.